722 N.W.2d 805 (2006)
John Matthew MARIOTTI, and Mary Ann Martin, Plaintiffs-Appellants,
v.
Deputy Raymond JOHNSON, Officer Dustin DeNio, Investigator Michael T. Hawes, Sergeant Burke, Lt. Remsey, Sergeant Gordish, Deputy Michael Schwartz, and Deputy Denie Marks, Defendants-Appellees.
Docket No. 131582. COA No. 269634.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the May 26, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.